Citation Nr: 1620035	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  03-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for liver disease.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active duty training from September 1976 to December 1976 and served on active duty from June 1978 to April 1980.

These appeals arise before the Board of Veterans' Appeals (Board)  from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2006, the Board denied the application to reopen claims for service connection for hepatitis C, hearing loss, liver disease, residuals of a head injury, and a psychiatric disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the Court vacated the part of the Board's March 2006 decision that denied reopening the claims, and remanded the case to the Board for further action.

This matter was most recently before the Board in June 2014, when the Board remanded the issue of whether new and material evidence was submitted to reopen a claim for service connection for hearing loss, and reopened claims for service connection for hepatitis C, liver disease, residuals of a head injury, and a psychiatric disability.  The reopened claims were remanded for further development.

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision denied service connection for bilateral hearing loss based on a finding that disability was not shown.

2.  Evidence received since the December 1998 rating decision does not tend to show that the Veteran has a hearing loss disability, does not relate to the unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and does not raise a reasonable possibility of substantiating such claim.

3.  The Veteran's hepatitis C was not manifested in service and is not shown to be related to service.

4.  The Veteran's liver disease was not manifested in service and is not shown to be related to service.

5.  The Veteran has not been diagnosed as having residuals of a head injury; even if he had a current diagnosis, residuals of a head injury were not manifested in service and are not shown to be related to service or to any incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim for service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Service connection for liver disease is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Service connection for residuals of a head injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Asist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the bilateral hearing loss claim, an August 2014 letter notified the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The letter also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.

With respect to the hepatitis C, liver disease, and residuals of a head injury claims, the notice requirements have been met.  Appropriate letters notified the Veteran of the information needed to substantiate and complete his claim of service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  With regard to any defects in timeliness of the notice, the Board finds that any prejudice arising from the timing of the notice has been effectively cured by the subsequent readjudication of these claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (issuance of a fully compliant notification followed by readjudication of the claim is sufficient to cure a timing defect).

Regarding the duty to assist, the Veteran's pertinent post-service treatment records have been secured.  His service medical records are unavailable.  When service medical records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Here, a September 1998 memorandum from the Records Management Center indicates the Veteran's original claims file was lost so it had to be rebuilt.  VA has a heightened duty to consider resolving reasonable doubt in favor of the Veteran, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran has not identified any additional records that could be used to support his claims.

The Veteran was provided VA examinations in September 2014.  The Board finds the opinions provide adequate competent evidence to allow the Board to decide the matters, and that no further development of the evidentiary record is necessary.  The Board finds that the examinations and the August 2014 notice letter for the claim for service connection for bilateral hearing loss substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated in this decision.  The Board is satisfied that evidentiary development is complete and that VA's duties to notify and assist are met.  The Veteran is not prejudiced by the Board deciding these claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

New and Material Evidence

A December 1998 rating decision denied service connection for bilateral hearing loss.  The claim was denied based on a finding that the Veteran was not shown to have a hearing loss disability.  The Veteran did not appeal the decision, or submit pertinent evidence in the year following the decision, and it became final.  38 U.S.C.A. § 7105 (West 2014).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003).

The pertinent evidence of record in December 1998 consisted of the Veteran's VA and private medical records, which did not show complaint, diagnosis, or treatment for bilateral hearing loss.  Evidence received since the December 1998 rating decision includes additional VA and private medical records, and the Veteran's statement that he received treatment for all of the claimed conditions, to presumably include bilateral hearing loss.

Hearing loss disability is defined by regulation and requires audiometric findings to establish presence of the disability.  38 C.F.R. § 3.385 (2015).  To the extent that the Veteran asserts that he now has bilateral hearing loss disability, those statements do not merit any substantial probative value because while he may be competent to testify as to the symptoms he experiences, he presented those accounts previously and they are cumulative, and thus not new.  Also, by regulation, the diagnosis of a hearing loss disability must be based on audiometry, and therefore is beyond the realm of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).  The Veteran has been advised that audiometry showing a hearing loss disability, as defined in 38 C.F.R. § 3.385, would suffice to reopen the claim.

The additional VA and private treatment records submitted by the Veteran do not note findings or complaints, or any diagnosis, of hearing loss.  Therefore, they are not material evidence.  The evidence does not show that a current hearing loss disability is present pursuant to 38 C.F.R. § 3.385.

In summary, because the claim of service connection for a bilateral hearing loss disability was previously denied on the basis that disability was not shown, for evidence to be new and material, it would have to show that the Veteran has a hearing loss disability.  No evidence received since the prior final rating decision is competent evidence that the Veteran has a hearing loss disability.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for bilateral hearing loss may not be reopened.

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Hepatitis C and Liver Disease

VA treatment records show that the Veteran has diagnoses of hepatitis and liver cirrhosis.  A current disability is therefore established.  To establish service connection, the evidence must still show that the disabilities are related to service, or any incident of service.

The service medical records are unavailable.  The Veteran contends he acquired hepatitis while on active duty in South Korea, perhaps by coming into contact with the hepatitis through some contaminant such as water while he was in jail.  He stated that after returning from South Korea, he was hospitalized at Fort Hood, Texas in 1979, and that he believed he was told he had hepatitis C at that time.

At a September 2014 VA examination, the examiner stated that the first notation of Hepatitis C was in July 1997.  The examiner stated that the Veteran was not a good historian concerning dates, treatment, and diagnosis, noting the Veteran reported he never used drugs, although there were positive drug test results in his medical records.  The Veteran stated he drank and had sex with prostitutes previously, and the examiner noted he tested positive for venereal disease in 1986.  The Veteran denied having sex or being raped while serving in Korea.

The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran acquired Hepatitis C while on active duty.  The examiner noted that the Veteran's medical records indicated risk factors for hepatitis C, including drug use, many sexual partners, and venereal disease.  The examiner noted that the Veteran's abnormal liver functions noted in lab test results in the 1990s were due to alcoholic liver disease, and that the Veteran was diagnosed with alcoholic cirrhosis with hepatitis encephalopathy in June 1998.  The examiner stated there was ample evidence in the medical records that the abnormal liver functions were due to alcohol use.  The examiner further noted that at the time of the Veteran's diagnosis with the Hepatitis C virus, his elevated liver functions were consistent with cirrhotic liver disease and were now normal.  The examiner stated that there was no evidence, including lay testimony, that the Veteran came into contact with blood products, was sexually abused, or had other sexual contacts while in South Korea, while he did have post-service risk factors for Hepatitis C.

The Board finds that the evidence of record does not support a finding of service connection for Hepatitis C or liver disease.

The Board finds the VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's current liver disease, including hepatitis, and service.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's hepatitis or liver disease was related to service.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given. 

The Board has also considered the statements from the Veteran attributing his hepatitis and liver disease to service, to include his time in prison in South Korea.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of any current hepatitis or liver disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for hepatitis C and liver disease.  Accordingly, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Head Injury

The Veteran contends he has residuals of a head injury incurred while involved in a brawl in a club while serving in South Korea.  He reports he was hit in the head with a 50-caliber machine gun, that he did not lose consciousness, and that he reported to work the next day.

At a September 2014 VA examination, the examiner noted that the Veteran did not have a traumatic brain injury (TBI) or residuals of TBI.  The examiner noted that the Veteran complained of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The examiner indicated the Veteran had mildly impaired judgment, based on the fact the Veteran elected to discontinue psychiatric care for paranoid schizophrenia.

The examiner opined that it was less likely than not, less than 50 percent probability, that the Veteran had mild TBI while on active duty.  The examiner noted the Veteran not report loss of awareness or neurological dysfunction after he was hit on the head, and that he reported returning to work the next day.  The examiner noted the Veteran was an alcoholic who had withdrawal seizures after he stopped drinking, and that he had not had a seizure in two decades after abstaining from all alcohol.  The examiner further noted that the Veteran's problems with judgment or social interaction were due to his paranoid schizophrenia, which he elected not to treat, despite reporting symptoms of paranoia, nightly hallucinations, and bad dreams.

The Board finds the VA examiner's opinion to be the most probative evidence of record regarding the Veteran's claimed residuals of a head injury.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  The examiner outlined the Veteran's medical history and made a medical finding that the Veteran did not have residuals of a head injury.  The examiner found it less likely than not that any claimed residuals of a head injury were related to service.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given. 

The Board has also considered the Veteran's lay statements regarding the claimed head injury.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The questions of diagnosis and causation involve complex medical questions, and the Veteran does not have the medical expertise to provide such opinions.  Therefore, he is not competent to provide an opinion as to whether he has any residuals of a head injury, or the etiology of any diagnosed head injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any contrary medical evidence that shows that he does have a traumatic brain injury or any current residuals of a head injury.

Here, because there is no current diagnosis of any residuals of a head injury or traumatic brain injury, service connection cannot be granted for any claimed head injury residuals or traumatic brain injury.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The petition to reopen a claim for service connection for bilateral hearing loss is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for liver disease is denied.

Entitlement to service connection for residuals of a head injury is denied.


REMAND

The Board finds that additional development is necessary before a decision may be made regarding the claim for service connection for a psychiatric disability.

The Veteran underwent a VA mental disorders examination in September 2014 pursuant to a Board remand.  After review of the examination report, the Board finds that an additional VA mental disorders examination should be obtained.  In the September 2014 examination, the examiner stated he could not comment on a relationship between the Veteran's alcohol use, including his January 1982 hospitalization, and any acquired psychiatric disorder without resorting to speculation.  Therefore, the Board finds that the examination is incomplete.  38 C.F.R. § 3.310 (2015); Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  The Board finds an additional examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Secure for association with the record updated (to the present) records of any VA or private treatment the Veteran has received for any mental disorder on appeal, to specifically includes VA treatment records from the VA Medical Center in Detroit, Michigan from February 2012 to the present and outstanding records from the Battle Creek, Michigan, VA Medical Center.

2.  Then, schedule the Veteran for a VA mental disorders examination with a VA psychiatrist or psychologist to determine the nature and likely etiology of any psychiatric disability.  The examiner must review the claims file and should note that review in the report.  Upon review of pertinent medical history, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current psychiatric disability that is related to service?  The rationale for the opinion should include a discussion regarding the Veteran's contentions of continuity of symptomatology, and consideration of his January 1982 hospitalization for alcohol abuse and the medical journal article submitted in February 2014 concerning the relationship between alcohol abuse and schizophrenia.  It should be specifically noted whether alcohol abuse in this case may be said to have represented a prodromal sign of a psychiatric disability or a psychosis or whether it was a manifestation of an underlying disorder that had not yet been diagnosed.  A rationale for all opinions should be provided.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


